LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of December 7, 2010
(the “Closing Date”) among OXFORD FINANCE CORPORATION (“Lender”), a Delaware
corporation, WAFERGEN, INC., a Delaware corporation (“WGI”) and WAFERGEN
BIO-SYSTEMS, INC., a Nevada corporation (“Parent,” and collectively with WGI,
“Borrowers” and, each individually, a “Borrower”), provides the terms on which
Lender shall lend to Borrowers and Borrowers shall repay Lender.  The parties
agree as follows:
 
1            ACCOUNTING AND OTHER TERMS
 
Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13.  All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
 
2            LOAN AND TERMS OF PAYMENT
 
2.1        Promise to Pay.  Borrowers hereby unconditionally promise to pay
Lender the outstanding principal amount of all Credit Extensions and accrued and
unpaid interest thereon and any other amounts due hereunder as and when due in
accordance with this Agreement.
 
2.1.1     Growth Capital Loan Facility.
 
(a)          Availability.  Subject to the terms and conditions of this
Agreement, on or about the Closing Date, Lender agrees to make an advance (the
“Growth Capital Advance”) to Borrowers in an aggregate amount not to exceed Two
Million Dollars ($2,000,000).
 
(b)          Repayment.  Borrowers shall make monthly payments of interest only,
in arrears, commencing on the first day of the month following the month in
which the Funding Date occurs and continuing thereafter on the first day of each
successive calendar month during the Interest Only Period.  Commencing on the
Growth Capital Amortization Date, Borrowers shall make thirty (30) equal monthly
payments of principal and interest, in arrears, which would fully amortize the
outstanding amount of the Growth Capital Advance.  All unpaid principal and
accrued and unpaid interest and all other amounts due on account of the Growth
Capital Advance are due and payable in full on the Maturity Date.  The Growth
Capital Advance may only be prepaid in accordance with Sections 2.1.1(d) and/or
2.1.1(e).
 
(c)          Final Payment.  On the Maturity Date, Borrowers shall pay, in
addition to the unpaid principal and accrued interest and all other amounts due
on such date with respect to the Growth Capital Advance, an amount equal to the
Final Payment.
 
(d)         Permitted Prepayment.  Borrowers shall have the option to prepay
all, but not less than all, of the Growth Capital Advance made by Lender under
this Agreement, provided Borrowers, (i) provide written notice to Lender of the
election to prepay the Growth Capital Advance at least fifteen (15) days prior
to such prepayment, and (ii) pay, on the date of such prepayment (A) all
outstanding principal plus accrued interest on the Growth Capital Advance, (B)
the Final Payment, (C) the Prepayment Fee, plus (D) all other sums that have
become due and payable, including Lender Expenses, if any, and interest at the
Default Rate with respect to any past due amounts.
 
(e)          Mandatory Prepayment Upon an Acceleration.  If the Growth Capital
Advance is accelerated, including following the occurrence of an Event of
Default, Borrowers shall immediately pay to Lender an amount equal to the sum
of:  (i) all outstanding principal plus accrued and unpaid interest on the
Growth Capital Advance, (ii) the Final Payment, (iii) the Prepayment Fee, plus
(iv) all other sums, if any, that shall have become due and payable, including
interest at the Default Rate with respect to any past due amounts.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2         Payment of Interest on the Credit Extensions.
 
(a)          Interest Rate.  Subject to Section 2.2(b), the principal amount
outstanding under the Growth Capital Advance shall accrue interest, which
interest shall be payable monthly, in arrears, in accordance with Section 2.2(e)
below, at a fixed per annum rate equal to the greater of (i) thirteen percent
(13.00%) or (ii) the LIBOR Rate, as of the Funding Date, plus the LIBOR Margin.
 
(b)          Default Rate.  Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is five (5.00%) percentage points above the rate that is
otherwise applicable thereto (the “Default Rate”).  Payment or acceptance of the
increased interest rate provided in this Section 2.2(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Lender.
 
(c)          360-Day Year.  Interest shall be computed on the basis of a three
hundred sixty (360) day year consisting of twelve (12) months of thirty (30)
days.
 
(d)          Debit of Accounts.  Lender may debit any of Borrowers’ deposit
accounts, including the Designated Deposit Account, through automatic debit of
such accounts, Automated Clearinghouse (“ACH”) or other transfers, for principal
and interest payments or any other amounts Borrowers owe Lender when due;
provided that, except (x) with respect to debits for regularly scheduled
principal and interest, (y) upon the occurrence and during the continuance of an
Event of Default, and (z) as otherwise previously authorized by the applicable
Borrower, Lender shall provide notice within two (2) Business Days of such
debit.  These debits shall not constitute a set-off.
 
(e)          Payments.  Unless otherwise provided, interest is payable monthly,
in arrears, on the first calendar day of each month.  Payments of principal
and/or interest received after 12:00 p.m. Pacific time are considered received
at the opening of business on the next Business Day.  When a payment is due on a
day that is not a Business Day, the payment is due the next Business Day and
additional fees or interest, as applicable, shall continue to accrue.
 
2.3         Fees.  Borrowers shall pay to Lender:
 
(a)          Facility Fee.  A fully earned, non-refundable loan fee of Thirty
Thousand Dollars ($30,000) (the “Facility Fee”), receipt of which hereby is
acknowledged by Lender (as such fee was paid upon execution of the loan
proposal);
 
(b)          Final Payment.  The Final Payment when due on the Maturity Date or
pursuant to the terms of Sections 2.1.1(d) or 2.1.1(e); and
 
(c)          Prepayment Fee.  The Prepayment Fee, if any, when due pursuant to
the terms of Sections 2.1.1(d) or 2.1.1(e);
 
(d)          Lender Expenses.  All Lender Expenses (including reasonable
attorneys’ fees and expenses, plus expenses, for documentation and negotiation
of this Agreement) incurred through and after the Closing Date, when due.
 
3            CONDITIONS OF LOANS
 
3.1        Conditions Precedent to Initial Credit Extension.  Lender’s
obligation to make the initial Credit Extension is subject to the condition
precedent that each Borrower shall consent to or have delivered, in form and
substance satisfactory to Lender, such documents, and completion of such other
matters, as Lender may reasonably deem necessary or appropriate, including,
without limitation:
 
(a)          duly executed original signatures to the Loan Documents to which it
is a party;
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(b)          Reserved;
 
(c)          its Operating Documents and good standing certificates (or
equivalents) of Borrower certified by the Secretary of State of the State of
Delaware (with respect to Parent) and Nevada (and such other states and/or
jurisdictions in which each Borrower is qualified to do and or doing business)
as of a date no earlier than thirty (30) days prior to the Closing Date;
 
(d)          duly executed original signatures to the completed Borrowing
Resolutions for each Borrower;
 
(e)          the certificate(s) for the Shares, together with Assignment(s)
Separate from Certificate, duly executed by the pledgor in blank;
 
(f)          Reserved;
 
(g)          Reserved;
 
(h)          a legal opinion of Borrowers’ counsel, addressed to Lender, dated
as of the Closing Date, together with the duly executed original signatures
thereto;
 
(i)           certified copies, dated as of a recent date, of financing
statement searches, as Lender shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;
 
(j)           the Perfection Certificate executed by Parent, with respect to
each Borrower;
 
(k)          evidence satisfactory to Lender that the insurance policies
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of Lender; and
 
(l)           payment of the fees and Lender Expenses then due as specified in
Section 2.3 hereof.
 
3.2         Conditions Precedent to all Credit Extensions.  Lender’s obligation
to make each Credit Extension, including the initial Credit Extension, is
subject to the following:
 
(a)          Borrowers shall have duly executed and delivered to Lender the
Promissory Note in the amount of the Growth Capital Advance and the Disbursement
Letter;
 
(b)          the representations and warranties in Section 5 shall be true in
all material respects on the on the Funding Date of each Credit Extension;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension.  Each Credit Extension is each Borrower’s representation and warranty
on that date that the representations and warranties in Section 5 remain true in
all material respects; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date;
and
 
(c)          in Lender’s sole discretion, there has not been a Material Adverse
Change.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
3.3        Post-Closing Conditions.  Lender shall have received, in form and
substance satisfactory to Lender:
 
(a)          Within thirty (30) days after the Closing Date, a landlord’s
consent executed in favor of Lender with respect to each of Borrowers’ leased
locations;
 
(b)          Within thirty (30) days after the Closing Date, the WaferGen
Malaysia Share Pledge Documents, duly executed by the parties thereto; and
 
(c)          Within fourteen (14) days after the Closing Date, duly executed
original signatures to the Control Agreement(s), as required under Section 6.6
below.
 
3.4        Covenant to Deliver.  Each Borrower agrees to deliver to Lender each
item required to be delivered to Lender under this Agreement as a condition to
any Credit Extension.  Each Borrower expressly agrees that a Credit Extension
made prior to the receipt by Lender of any such item shall not constitute a
waiver by Lender of a Borrower’s obligation to deliver such item, and any such
Credit Extension in the absence of a required item shall be made in Lender’s
sole discretion.
 
4           CREATION OF SECURITY INTEREST
 
4.1        Grant of Security Interest.  Each Borrower hereby grants Lender, to
secure the payment and performance in full of all of the Obligations, a
continuing security interest in, and pledges to Lender, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof.  Each Borrower represents, warrants, and covenants that
the security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral (subject only to
Permitted Liens that may have superior priority to Lender’s Lien pursuant to the
terms of this Agreement).  If a Borrower shall acquire a commercial tort claim
(as defined in the Code), such Borrower shall promptly notify Lender in a
writing signed by such Borrower of the general details thereof (and further
details as may be required by Lender) and grant to Lender in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Lender.
 
If this Agreement is terminated, Lender’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations and at such time
as Lender’s obligation to make Credit Extensions has terminated, Lender shall,
at Borrowers’ sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to the respective Borrower.
 
4.2        Authorization to File Financing Statements.  Each Borrower hereby
authorizes Lender to file financing statements, without notice to any Borrower,
with all appropriate jurisdictions to perfect or protect Lender’s interest or
rights hereunder, including a notice that any disposition of the Collateral, by
either a Borrower or any other Person, shall be deemed to violate the rights of
Lender under the Code.  Such financing statements may indicate the Collateral as
“all assets of the Debtor” or words of similar effect, or as being of an equal
or lesser scope, or with greater detail, all in Lender’s discretion.
 
4.3        Pledge of Collateral.  Each Borrower hereby pledges, assigns and
grants to Lender a security interest in all the Shares, together with all
proceeds and substitutions thereof, all cash, stock and other moneys and
property paid thereon, all rights to subscribe for securities declared or
granted in connection therewith, and all other cash and noncash proceeds of the
foregoing, as security for the performance of the Obligations.  On the Closing
Date, the certificate or certificates for the Shares will be delivered to
Lender, accompanied by an instrument of assignment duly governing the Shares;
each Borrower shall cause the books of each Subsidiary, as applicable, whose
Shares are part of the Collateral and any transfer agent to reflect the pledge
of the Shares.  Upon the occurrence of an Event of Default hereunder and subject
to applicable laws, Lender may effect the transfer of any securities included in
the Collateral (including but not limited to the Shares) into the name of Lender
and cause new certificates representing such securities to be issued in the name
of Lender or its transferee.  Unless an Event of Default shall have occurred and
be continuing, each Borrower shall be entitled to exercise any voting rights
with respect to the Shares and to give consents, waivers and ratifications in
respect thereof, provided that no vote shall be cast or consent, waiver or
ratification given or action taken which would be inconsistent with any of the
terms of this Agreement or which would constitute or create any violation of any
of such terms.  All such rights to vote and give consents, waivers and
ratifications shall terminate upon the occurrence and continuance of an Event of
Default.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
5            REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents and warrants as follows:
 
5.1         Due Organization, Authorization; Power and Authority.  Borrower is
duly existing and in good standing in its jurisdiction of formation and is
qualified and licensed to do business and is in good standing in any
jurisdiction in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to have a Material Adverse Change.  In connection with
this Agreement, Borrower has delivered to Lender a completed certificate signed
by Borrower, entitled “Perfection Certificate”.  Borrower represents and
warrants to Lender that (a) Borrower’s exact legal name is that indicated on the
Perfection Certificate and on the signature page hereof; (b) Borrower is an
organization of the type and is organized in the jurisdiction set forth in the
Perfection Certificate; (c) the Perfection Certificate accurately sets forth
Borrower’s organizational identification number or accurately states that
Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, Borrower’s chief executive
office as well as Borrower’s mailing address (if different than its chief
executive office); (e)  Borrower (and none of its predecessors) has not, in the
past five (5) years, changed its jurisdiction of formation, organizational
structure or type, or any organizational number assigned by its jurisdiction;
and (f) all other information set forth on the Perfection Certificate pertaining
to Borrower and its Subsidiaries is accurate and complete (it being understood
and agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Closing Date to the extent permitted by one or
more specific provisions in this Agreement).  If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Lender of such occurrence and provide Lender with Borrower’s organizational
identification number.
 
The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets may be
bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or (v) after giving effect to compliance with Section
3.3, constitute an event of default under any material agreement by which
Borrower is bound.  Borrower is not in default under any agreement to which it
is a party or by which it is bound in which the default could have a Material
Adverse Change.
 
5.2        Collateral.  Borrower has good title to, has rights in, and the power
to transfer each item of the Collateral upon which it purports to grant a Lien
under the Loan Documents to which it is a party, free and clear of any and all
Liens except Permitted Liens.  Borrower does not have any deposit accounts other
than the deposit accounts with Bank of America, the deposit accounts, if any,
described in the Perfection Certificate delivered to Lender in connection
herewith, or of which Borrower has given Lender notice and taken such actions as
are necessary to give Lender a perfected security interest therein as requested
by Lender in accordance with Section 6.6.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section
7.2.  In the event that Borrower, after the date hereof, intends to store or
otherwise deliver any portion of the Collateral with an aggregate value in
excess of Twenty Five Thousand Dollars ($25,000) to a bailee, then Borrower will
first receive the written consent of Lender and such bailee must execute and
deliver a bailee agreement in form and substance satisfactory to Lender in its
sole discretion.
 
 
- 5 -

--------------------------------------------------------------------------------

 

Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate.  Each Patent which
it owns or purports to own and which is material to Borrower’s business is valid
and enforceable, and no part of the Intellectual Property which Borrower owns or
purports to own and which is material to Borrower’s business has been judged
invalid or unenforceable, in whole or in part.  To the best of Borrower’s
knowledge, no claim has been made that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a Material Adverse Change.  Except as noted on
the Perfection Certificate, Borrower is not a party to, nor is it bound by, any
Restricted License.  Borrower shall provide written notice to Lender within ten
(10) days of entering or becoming bound by any such license or agreement (other
than over-the-counter software that is commercially available to the
public).  Borrower shall take such commercially reasonable steps as Lender
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for (i) all such licenses or agreements to be deemed
“Collateral” and for Lender to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement, whether now existing or entered into in the future, and (ii)
Lender shall have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Lenders’ rights and remedies under
this Agreement and the other Loan Documents.
 
5.3        Litigation.  Except as set forth in the Perfection Certificate, there
are no actions or proceedings pending or, to the knowledge of the Responsible
Officers, threatened in writing by or against Borrower or any of its
Subsidiaries involving more than One Hundred Thousand Dollars ($100,000).
 
5.4        No Material Deviation in Financial Statements.  All consolidated
financial statements for Borrower and its Subsidiaries delivered to Lender
fairly present in all material respects Borrower’s and each Subsidiaries’
consolidated financial condition and consolidated results of operations (subject
to normal year-end adjustments and the absence of footnotes).  There has not
been any material deterioration in Borrower’s and its Subsidiaries’ consolidated
financial condition since the date of the most recent financial statements
submitted to Lender.
 
5.5        Solvency.  The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.
 
5.6        Regulatory Compliance.  Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.  Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors).  Borrower has complied in all material
respects with the Federal Fair Labor Standards Act.  Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005.  Borrower has not
violated any laws, ordinances or rules, the violation of which could reasonably
be expected to have a Material Adverse Change.  None of Borrower’s or any of its
Subsidiaries’ properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally.  Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary to
continue their respective businesses as currently conducted.
 
5.7        Subsidiaries; Investments.  Borrower does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.
 
5.8         Tax Returns and Payments; Pension Contributions.  Borrower has
timely filed all required tax returns and reports, and has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower.  Borrower may defer payment of any contested taxes, provided
that Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (b)
notifies Lender in writing of the commencement of, and any material development
in, the proceedings, (c) posts bonds or takes any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a “Permitted Lien”.  Borrower
is unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which could result in additional taxes becoming due and payable by
Borrower.  Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
as applicable, and Borrower has not withdrawn from participation in, and has not
permitted partial or complete termination of, or permitted the occurrence of any
other event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency,
as applicable.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
5.9        Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements, and to refinance existing Indebtedness, and not for personal,
family, household or agricultural purposes.
 
5.10      Shares.  Borrower has full power and authority to create a first lien
on the Shares and no disability or contractual obligations exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement.  To
Borrower’s knowledge, there are no subscriptions, warrants, rights of first
refusal or other restrictions on transfer relative to, or options exercisable
with respect to the Shares.  The Shares have been and will remain duly
authorized and validly issued, and are fully paid and non-assessable.  To
Borrower’s knowledge, the Shares are not the subject of any present or
threatened suit, action, arbitration, administrative or other proceeding, and
Borrower knows of no reasonable grounds for the institution of any such
proceedings.
 
5.11      Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Lender,
as of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Lender, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Lender that the projections
and forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
 
6            AFFIRMATIVE COVENANTS
 
Each Borrower (except as otherwise indicated) shall do all of the following:
 
6.1        Government Compliance.
 
(a)          Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a Material Adverse Change.  Borrower shall
comply, and have each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject, noncompliance with which could have a
Material Adverse Change.
 
(b)          Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Lender in all of its
property.  Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Lender.
 
6.2        Financial Statements, Reports, Certificates.  Parent shall deliver to
Lender:
 
(a)          Quarterly Financial Statements.  As soon as available, but no later
than forty-five (45) days after the last day of each of the first three quarters
of Parent’s fiscal year, a company prepared consolidated financial statements
prepared under GAAP, consistently applied (subject to normal year-end
adjustments and the absence of footnotes), certified by a Responsible Officer
and in a form acceptable to Lender;
 
(b)         Annual Audited Financial Statements.  As soon as available, but no
later than ninety (90) days after the last day of Parent’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an opinion, which is either unqualified, or qualified only for
going concern, on the financial statements from an independent certified public
accounting firm acceptable to Lender in its reasonable discretion;
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(c)          Compliance Certificates.  Concurrently with the delivery of any
financial statements pursuant to clauses (a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer, certifying that as of
the end of such period, Borrowers were in full compliance with all of the terms
and conditions of this Agreement, and setting forth such other information as
Lender shall reasonably request;
 
(d)          Other Statements.  Within five (5) days of delivery, copies of all
statements, reports and notices made available to any Borrower’s security
holders or to any holders of Subordinated Debt;
 
(e)          SEC Filings.  Within five (5) Business Days of filing, copies of
all periodic and other reports, proxy statements and other materials filed by
Parent with the SEC, any Governmental Authority succeeding to any or all of the
functions of the SEC or with any national securities exchange, or distributed to
its shareholders, as the case may be.  Documents required to be delivered
pursuant to the terms hereof (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower posts such documents, or provides a link thereto, on Parent’s website
on the Internet at Borrower’s website address;
 
          As to any information contained in the materials furnished pursuant to
this clause (e), Borrowers shall not be required separately to furnish such
information under clauses (a), (b) and (d), but the foregoing shall not be in
derogation of the obligation of Borrowers to furnish the information and
materials described in such clauses (a), (b) and (d) at the times specified
therein; provided, that Borrowers shall provide paper copies to Lender of the
Compliance Certificates required by Section 6.2(d).
 
(f)          Annual Financial Projections.  Within forty-five (45) days after
the end of each fiscal year, annual financial projections for the following
fiscal year (on a quarterly basis) as approved by Parent’s board of directors,
together with any related business forecasts used in the preparation of such
annual financial projections;
 
(g)          Legal Action Notice.  A prompt report of any legal actions pending
or threatened in writing against any Borrower or any of its Subsidiaries that
could result in damages or costs to a Borrower or any of its Subsidiaries of,
individually or in the aggregate, One Hundred Thousand Dollars ($100,000) or
more;
 
(h)          Intellectual Property Notice.  Prompt written notice of (i) any
material change in the composition of the Intellectual Property, (ii) the
registration of any copyright, including any subsequent ownership right of any
Borrower in or to any copyright, patent or trademark, and (iii) any Borrower’s
knowledge of an event that could reasonably be expected to materially and
adversely affect the value of the Intellectual Property; and
 
(i)          Other Financial Information.  Budgets, sales projections, operating
plans and other financial information reasonably requested by Lender, including
but not limited to account statements with respect to each bank, investment or
similar account maintained by each Borrower, within ten (10) days after the end
of each month or other receipt thereof.
 
6.3        Inventory; Returns.  Keep all Inventory in good and marketable
condition, free from material defects.  Returns and allowances between Borrower
and its Account Debtors shall follow Borrower’s customary practices as they
exist at the Closing Date.  Borrowers must promptly notify Lender of all
returns, recoveries, disputes and claims that involve more than One Hundred
Thousand Dollars ($100,000).
 
6.4        Taxes; Pensions.  Timely file, and require each Subsidiary to timely
file, all required tax returns and reports and timely pay, and require each
Subsidiary to timely file, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower or such Subsidiary,
except for deferred payment of any taxes contested pursuant to the terms of
Section 5.8 hereof, and shall deliver to Lender, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
 
 
- 8 -

--------------------------------------------------------------------------------

 

6.5         Insurance.  Keep its, and cause each Subsidiary to keep its
respective business and the Collateral insured for risks and in amounts standard
for companies in Borrower’s industry and locations and as Lender may reasonably
request.  Insurance policies shall be in a form, with companies, and in amounts
that are satisfactory to Lender.  All property policies shall have a lender’s
loss payable endorsement showing Lender as lender loss payee and waive
subrogation against Lender, and all liability policies shall show, or have
endorsements showing, Lender as an additional insured.  All policies (or the
loss payable and additional insured endorsements) shall provide that the insurer
shall give Lender at least twenty (20) days notice before canceling, amending,
or declining to renew its policy.  At Lender’s request, Borrower shall deliver
certified copies of policies and evidence of all premium payments.  If Borrower
or any Subsidiary fails to obtain insurance as required under this Section 6.5
or to pay any amount or furnish any required proof of payment to third persons
and Lender, Lender may make all or part of such payment or obtain such insurance
policies required in this Section 6.5, and take any action under the policies
Lender deems prudent.
 
6.6        Operating Accounts.  Provide Lender five (5) days prior written
notice before establishing any Collateral Account at or with any bank or
financial institution.  For each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution at
or with which any Collateral Account is maintained to execute and deliver a
Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Lender’s Lien in such Collateral Account in
accordance with the terms hereunder; provided that Borrower shall deliver a
Control Agreement or other appropriate instrument with respect to any Collateral
Account existing as of the Closing Date, within fourteen (14) days of the
Closing Date.  The provisions of the previous sentence shall not apply to
deposit accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of Borrower’s employees and
identified to Lender by Borrower as such.
 
6.7        Protection of Intellectual Property Rights.  Borrower shall (i)
protect, defend and maintain the validity and enforceability of the Intellectual
Property; (ii) promptly advise Lender in writing of material infringements of
the Intellectual Property; and (iii) not allow any Intellectual Property
material to Borrower’s business to be abandoned, forfeited or dedicated to the
public without Lender’s written consent.
 
6.8         Litigation Cooperation.  From the date hereof and continuing through
the termination of this Agreement, make available to Lender, without expense to
Lender, Borrower and its officers, employees and agents and Borrower's books and
records, to the extent that Lender may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Lender with respect to any Collateral or relating to Borrower.
 
6.9        Notices of Litigation and Default.  Borrower will give prompt written
notice to Lender of any litigation or governmental proceedings pending or
threatened (in writing) against Borrower which would reasonably be expected to
have a Material Adverse Change.  Without limiting or contradicting any other
more specific provision of this Agreement, promptly (and in any event within
three (3) Business Days) upon Borrower (or any officer thereof) becoming aware
of the existence of any Event of Default or event which, with the giving of
notice or passage of time, or both, would constitute an Event of Default,
Borrower shall give written notice to Lender of such occurrence, which such
notice shall include a reasonably detailed description of such Event of Default
or event which, with the giving of notice or passage of time, or both, would
constitute an Event of Default.
 
6.10      Formation or Acquisition of Subsidiaries.  No later than thirty (30)
days after Borrower or any Subsidiary forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Closing Date, Borrower and
such Subsidiary shall (a) cause such new Subsidiary to provide to Lender a
joinder to this Agreement to cause such Subsidiary to become a co-borrower
hereunder, together with such appropriate financing statements and/or Control
Agreements, all in form and substance satisfactory to Lender (including being
sufficient to grant Lender a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Subsidiary), (b) provide to
Lender appropriate certificates and powers and financing statements, pledging
all of the Shares in such new Subsidiary, in form and substance satisfactory to
Lender, and (c) provide to Lender all other documentation in form and substance
satisfactory to Lender, including one or more opinions of counsel satisfactory
to Lender, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above; provided that (a)
above shall not apply to WaferGen Malaysia, WaferGen Luxemburg or any other such
direct or indirect Subsidiary which (x) is not an entity organized under the
laws of the United States or any territory thereof and (y) does not at any time
have cash and/or book value assets in excess of Fifty Thousand Dollars
($50,000).  Any document, agreement, or instrument executed or issued pursuant
to this Section 6.10 shall be a Loan Document.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
6.11      Further Assurances.  Execute any further instruments and take further
action as Lender reasonably requests to perfect or continue Lender’s Lien in the
Collateral or to effect the purposes of this Agreement and the other Loan
Documents.  Deliver to Lender, within five (5) days after the same are sent or
received, copies of all correspondence, reports, documents and other filings
with any Governmental Authority regarding compliance with or maintenance of
Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a material effect on any of the Governmental Approvals or
otherwise on the operations of Borrower.
 
7           NEGATIVE COVENANTS
 
No Borrower shall do any of the following without Lender’s prior written
consent:
 
7.1         Dispositions.  Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any Subsidiary to Transfer, all or any
part of its business or property, except for Transfers (a) of Inventory in the
ordinary course of business; (b) of worn-out or obsolete Equipment; and (c) in
connection with Permitted Liens and Permitted Investments; and (d) of
non-exclusive licenses for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business and licenses that could not
result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States.
 
7.2        Changes in Business, Management, Control, or Business
Locations.  (a) Engage in or permit any Subsidiary to engage in any business
other than the businesses currently engaged in by Borrower or such Subsidiary,
as applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) (i) permit any Key Person to cease holding his or her office with a Borrower
unless an interim or permanent replacement satisfactory to such Borrower’s Board
of Directors is made within ninety (90) days of such Key Person’s departure from
such Borrower; or (ii) permit or suffer any Change in Control.  Borrower shall
not, without at least thirty (30) days prior written notice to Lender: (1) add
any new offices or business locations, including warehouses (unless such new
offices or business locations contain less than Twenty-Five Thousand Dollars
($25,000) in Borrower’s assets or property), (2) change its jurisdiction of
organization, (3) change its organizational structure or type, (4) change its
legal name, or (5) change any organizational number (if any) assigned by its
jurisdiction of organization.
 
7.3         Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person.  A Subsidiary may merge or
consolidate into another Subsidiary (provided such surviving Subsidiary is a
“co-Borrower” hereunder or has provided a secured guaranty hereunder) or into
Borrower provided Borrower is the surviving legal entity, and as long as no
Event of Default is occurring prior thereto or arises as a result therefrom.
 
7.4         Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit Borrower to do so, other than Permitted Indebtedness.
 
7.5         Encumbrance.  Create, incur, allow, or suffer any Lien on any of the
Collateral, or assign or convey any right to receive income, including the sale
of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein, or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Lender) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Intellectual Property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Liens” herein.
 
7.6        Maintenance of Collateral Accounts.  Maintain any Collateral Account
except pursuant to the terms of Section 6.6(b) hereof.
 
7.7        Distributions; Investments.  (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock other
than Permitted Distributions; or (b) directly or indirectly acquire or own any
Person, or make any Investment in any Person, other than Permitted Investments,
or permit any of its Subsidiaries to do so.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
7.8         Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for (a) transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms (when viewed in the context of any series of
transactions of which it may be a part, if applicable) that are no less
favorable to Borrower than would be obtained in an arm’s length transaction with
a non-affiliated Person; or (b) transactions among Borrower and its Subsidiaries
and among Borrower’s Subsidiaries so long as no Event of Default exists or could
result therefrom.  Without limiting the foregoing, Borrowers shall not permit
the cash and/or book value of assets to exceed the following amounts with
respect to the following Subsidiaries: (x) at any time after September 1, 2011,
Five Hundred Thousand Dollars ($500,000) with respect to WGMB; (y) at any time
after September 1, 2011, Ten Thousand Dollars ($10,000) with respect to WGRD;
and (z) at any time, Two Million Dollars ($2,000,000) with respect to WaferGen
Luxemburg; provided that the forgoing limitations with respect to such
Subsidiaries shall not apply at any time during which Borrowers maintain at
least Five Million Dollars ($5,000,000) in a Deposit Account over which a
Control Agreement exists in favor of Lender.
 
7.9         Subordinated Debt.  (a) Make or permit any payment on any
Subordinated Debt, except under the terms of the subordination, intercreditor,
or other similar agreement to which such Subordinated Debt is subject, or
(b) amend any provision in any document relating to the Subordinated Debt which
would increase the amount thereof or adversely affect the subordination thereof
to Obligations owed to Lender.
 
7.10      Compliance.  Become an “investment company” or a company controlled by
an “investment company”, under the Investment Company Act of 1940, as amended,
or undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a Material
Adverse Change, or permit any of its Subsidiaries to do so; withdraw or permit
any Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.
 
7.11      Indebtedness Payments.  (i) Prepay, redeem, purchase, defease or
otherwise satisfy in any manner prior to the scheduled repayment thereof any
Indebtedness for borrowed money (other than amounts due under this Agreement or
due Lender) or lease obligations, (ii) amend, modify or otherwise change the
terms of any Indebtedness for borrowed money or lease obligations so as to
accelerate the scheduled repayment thereof or (iii) repay any notes to officers,
directors or shareholders.
 
8            EVENTS OF DEFAULT
 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1         Payment Default.  A Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) day grace period shall not apply to payments due on
the Maturity Date).  During the cure period, the failure to cure the payment
default is not an Event of Default (but no Credit Extension will be made during
the cure period);
 
8.2        Covenant Default.
 
(a)          A Borrower fails or neglects to perform any obligation in Sections
6.2, 6.4, 6.5 6.6, 6.7 or 6.10 or violates any covenant in Section 7; or
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(b)          A Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Document to which it is a party, and as to any default (other than
those specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrowers be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrowers
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Credit Extensions shall be made during such cure period).  Grace periods
provided under this section shall not apply, among other things, to financial
covenants or any other covenants set forth in subsection (a) above;
 
8.3         Material Adverse Change.  A Material Adverse Change occurs;
 
8.4         Attachment; Levy; Restraint on Business.  (a) (i) The service of
process seeking to attach, by trustee or similar process, any funds of a
Borrower or of any entity under control of a Borrower (including a Subsidiary)
on deposit or otherwise maintained in any Collateral Account, or (ii) a notice
of lien, levy, or assessment is filed against any of a Borrower’s assets by any
government agency, and the same under subclauses (i) and (ii) hereof are not,
within ten (10) days after the occurrence thereof, discharged or stayed (whether
through the posting of a bond or otherwise); provided, however, no Credit
Extensions shall be made during any ten (10) day cure period; or (b) (i) any
material portion of a Borrower’s assets is attached, seized, levied on, or comes
into possession of a trustee or receiver, or (ii) any court order enjoins,
restrains, or prevents a Borrower from conducting any part of its business;
 
8.5         Insolvency.  As to any Borrower: (a) such Borrower is unable to pay
its debts (including trade debts) as they become due or otherwise becomes
insolvent; (b) such Borrower begins an Insolvency Proceeding; or (c) an
Insolvency Proceeding is begun against such Borrower and not dismissed or stayed
within forty-five (45) days (but no Credit Extensions shall be made while of any
of the conditions described in clause (a) exist and/or until any Insolvency
Proceeding is dismissed);
 
8.6        Other Agreements.  There is a default in any agreement to which a
Borrower is a party with a third party or parties resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of One Hundred Thousand Dollars
($100,000) or that could have a Material Adverse Change;
 
8.7         Judgments.  One or more judgments, orders, or decrees for the
payment of money in an amount, individually or in the aggregate, of at least One
Hundred Thousand Dollars ($100,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against a Borrower and shall remain unsatisfied, unvacated, or
unstayed for a period of fifteen (15) days after the entry thereof (provided
that no Credit Extensions will be made prior to the satisfaction, vacation, or
stay of such judgment, order, or decree);
 
8.8        Misrepresentations.  A Borrower or any Person acting for a Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Lender or to induce
Lender to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made;
 
8.9        Subordinated Debt.  A default or breach occurs under any agreement
between a Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Lender, or any creditor that has
signed such an agreement with Lender breaches any terms of such agreement;
 
8.10      Governmental Approvals.  Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of a
Borrower to hold such Governmental Approval in any applicable jurisdiction and
such revocation, rescission, suspension, modification or non-renewal could
reasonably be expected to affect the status of or legal qualifications of such
Borrower to hold any Governmental Approval in any other jurisdiction.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
9            LENDER’S RIGHTS AND REMEDIES
 
9.1        Rights and Remedies.  While an Event of Default occurs and continues
Lender may, without notice or demand, do any or all of the following:
 
(a)          declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Lender);
 
(b)          stop advancing money or extending credit for Borrowers’ benefit
under this Agreement or under any other agreement between a Borrower and Lender;
 
(c)          settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Lender considers advisable, notify
any Person owing a Borrower money of Lender’s security interest in such funds,
and verify the amount of such account;
 
(d)          make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Each Borrower shall assemble the Collateral if Lender requests and
make it available as Lender designates.  Lender may enter premises where the
Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses
incurred.  Each Borrower grants Lender a license to enter and occupy any of its
premises, without charge, to exercise any of Lender’s rights or remedies;
 
(e)          apply to the Obligations any (i) balances and deposits of any
Borrower it holds, or (ii) any amount held by Lender owing to or for the credit
or the account of Borrowers;
 
(f)          ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Lender is hereby granted
a non-exclusive, royalty-free license or other right to use, without charge,
each Borrower’s labels, Patents, Copyrights, mask works, rights of use of any
name, trade secrets, trade names, Trademarks, service marks, and advertising
matter, or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Lender’s exercise of its rights under this Section, each
Borrower’s rights under all licenses and all franchise agreements inure to
Lender’s benefit;
 
(g)          place a “hold” on any account maintained with Lender and/or deliver
a notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;
 
(h)          demand and receive possession of Borrower’s Books; and
 
(i)          exercise all rights and remedies available to Lender under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).
 
 
- 13 -

--------------------------------------------------------------------------------

 

9.2        Power of Attorney.  Each Borrower hereby irrevocably appoints Lender
as its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to:  (a) endorse such Borrower’s name on any
checks or other forms of payment or security; (b) sign such Borrower’s name on
any invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Lender determines reasonable; (d)
make, settle, and adjust all claims under each Borrower’s insurance policies;
(e) pay, contest or settle any Lien, charge, encumbrance, security interest, and
adverse claim in or to the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; and (f) transfer
the Collateral into the name of Lender or a third party as the Code
permits.  Each Borrower hereby appoints Lender as its lawful attorney-in-fact to
sign such Borrower’s name on any documents necessary to perfect or continue the
perfection of Lender’s security interest in the Collateral regardless of whether
an Event of Default has occurred until all Obligations have been satisfied in
full and Lender is under no further obligation to make Credit Extensions
hereunder.  Lender’s foregoing appointment as Borrowers’ attorney in fact, and
all of Lender’s rights and powers, coupled with an interest, are irrevocable
until all Obligations have been fully repaid and performed and Lender’s
obligation to provide Credit Extensions terminates.
 
9.3        Protective Payments.  If a Borrower fails to obtain the insurance
called for by Section 6.5 or fails to pay any premium thereon or fails to pay
any other amount which a Borrower is obligated to pay under this Agreement or
any other Loan Document, Lender may obtain such insurance or make such payment,
and all amounts so paid by Lender are Lender Expenses and immediately due and
payable, bearing interest at the then highest applicable rate, and secured by
the Collateral.  Lender will make reasonable efforts to provide Parent with
notice of Lender obtaining such insurance at the time it is obtained or within a
reasonable time thereafter.  No payments by Lender are deemed an agreement to
make similar payments in the future or Lender’s waiver of any Event of Default.
 
9.4        Application of Payments and Proceeds.  No Borrower shall have any
right to specify the order or the accounts to which Lender shall allocate or
apply any payments required to be made by a Borrower to Lender or otherwise
received by Lender under this Agreement when any such allocation or application
is not specified elsewhere in this Agreement.  If an Event of Default has
occurred and is continuing, Lender may apply any funds in its possession,
whether from Borrower account balances, payments, proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral, or
otherwise, to the Obligations in such order as Lender shall determine in its
sole discretion.  Any surplus shall be paid to Parent or other Persons legally
entitled thereto; each Borrower shall remain liable to Lender for any
deficiency.  If Lender, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Lender shall have the option, exercisable
at any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Lender of cash therefor.
 
9.5        Lender’s Liability for Collateral.  So long as Lender complies with
reasonable practices regarding the safekeeping of the Collateral in the
possession or under the control of Lender, Lender shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person.  The
Credit Parties bear all risk of loss, damage or destruction of the Collateral.
 
9.6        No Waiver; Remedies Cumulative.  Lender’s failure, at any time or
times, to require strict performance by Borrowers of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Lender thereafter to demand strict performance and compliance herewith
or therewith.  No waiver hereunder shall be effective unless signed by Lender
and then is only effective for the specific instance and purpose for which it is
given.  Lender’s rights and remedies under this Agreement and the other Loan
Documents are cumulative.  Lender has all rights and remedies provided under the
Code, by law, or in equity.  Lender’s exercise of one right or remedy is not an
election, and shall not preclude Lender from exercising any other remedy under
this Agreement or other remedy available at law or in equity, and Lender’s
waiver of any Event of Default is not a continuing waiver.  Lender’s delay in
exercising any remedy is not a waiver, election, or acquiescence.
 
9.7        Demand Waiver.  Each Borrower, for itself an on behalf of each
Subsidiary, waives demand, notice of default or dishonor, notice of payment and
nonpayment, notice of any default, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of accounts, documents, instruments, chattel
paper, and guarantees held by Lender on which a Borrower is liable.
 
 
- 14 -

--------------------------------------------------------------------------------

 

9.8        Borrower Liability.  Except as otherwise set forth herein, either
Borrower may, acting singly, request the Growth Capital Advance hereunder.  Each
Borrower hereby appoints the other as agent for the other for all purposes
hereunder, including with respect to requesting the Growth Capital Advance
hereunder.  Each Borrower hereunder shall be jointly and severally obligated to
repay the Growth Capital Advance made hereunder, and all other Obligations due
or to become due hereunder, regardless of which Borrower actually receives said
Growth Capital Advance, as if each Borrower hereunder directly received the
Growth Capital Advance.  Each Borrower waives (a) any suretyship defenses
available to it under the Code or any other applicable law, including, without
limitation, the benefit of California Civil Code Section 2815 permitting
revocation as to future transactions and the benefit of California Civil Code
Sections 1432, 2809, 2810, 2819, 2839, 2845, 2847, 2848, 2849, 2850, and 2899
and 3433, and (b) any right to require Lender to: (i) proceed against any
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy.  Lender may exercise or not exercise any right or
remedy it has against any Borrower or any security it holds (including the right
to foreclose by judicial or non-judicial sale) without affecting any Borrower’s
liability.  Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably waives all rights that it may have
at law or in equity (including, without limitation, any law subrogating Borrower
to the rights of Lender under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Agreement or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by Borrower with respect to the Obligations in connection
with this Agreement or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void.  If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Lender and such
payment shall be promptly delivered to Lender for application to the
Obligations, whether matured or unmatured.
 
10         NOTICES
 
All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Lender or Borrowers may change their mailing or electronic mail address
or facsimile number by giving the other party written notice thereof in
accordance with the terms of this Section 10.
 

 
If to a Borrower:
c/o WAFERGEN BIO-SYSTEMS, INC.

7400 Paseo Padre Parkway
Fremont, CA  94555
Attn:  Chief Financial Officer
Fax:  (510) 793-8993
Email: don.huffman@wafergen.com
 

 
If to Lender:
OXFORD FINANCE CORPORATION

133 N. Fairfax Street
Alexandria, VA 22314
Attn: Tim A. Lex, Chief Operating Officer
Fax: (703) 519-5225
Email: tlex@oxfordfinance.com
 
11         CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE
 
California law governs the Loan Documents without regard to principles of
conflicts of law.  Borrowers and Lender each submit to the exclusive
jurisdiction of the State and Federal courts in San Diego County, California;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Lender from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of
Lender.  Each Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and each
Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Each Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrowers at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of a Borrower’s actual receipt thereof or three (3)
days after deposit in the U.S. mails, proper postage prepaid.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND LENDER EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
 
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the San Diego County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in San Diego County, California; and the parties hereby submit to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
San Diego County, California Superior Court for such relief.  The proceeding
before the private judge shall be conducted in the same manner as it would be
before a court under the rules of evidence applicable to judicial
proceedings.  The parties shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings.  The private judge shall oversee
discovery and may enforce all discovery rules and order applicable to judicial
proceedings in the same manner as a trial court judge.  The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to the California Code of Civil
Procedure § 644(a).  Nothing in this paragraph shall limit the right of any
party at any time to exercise self-help remedies, foreclose against collateral,
or obtain provisional remedies.  The private judge shall also determine all
issues relating to the applicability, interpretation, and enforceability of this
paragraph.
 
12         GENERAL PROVISIONS
 
12.1      Successors and Assigns.  This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  No Borrower may assign
this Agreement or any rights or obligations under it without Lender’s prior
written consent (which may be granted or withheld in Lender’s
discretion).  Lender has the right, without the consent of or notice to any
Borrower, to sell, transfer, negotiate, or grant participation in all or any
part of, or any interest in, Lender’s obligations, rights, and benefits under
this Agreement and the other Loan Documents; provided that, so long as no Event
of Default has occurred and is continuing, the Lender may not sell, transfer, or
assign its rights in this Agreement to a competitor of any Borrower (known by
Lender to be such a competitor).
 
12.2      Indemnification.  Each Borrower agrees to indemnify, defend and hold
Lender and its directors, officers, employees, agents, attorneys, or any other
Person affiliated with or representing Lender (each, an “Indemnified Person”)
harmless against:  (a) all obligations, demands, claims, and liabilities
(collectively, “Claims”) claimed or asserted by any other party in connection
with the transactions contemplated by the Loan Documents; and (b) all losses or
expenses (including Lender Expenses) in any way suffered, incurred, or paid by
such Indemnified Person as a result of, following from, consequential to, or
arising from transactions between Lender and any Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s gross negligence or willful misconduct or in
connection with any Claims by Borrower brought against such Indemnified Person
arising from such Indemnified Person’s breach of its obligations under this
Agreement or any Loan Document.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
12.3      Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.
 
12.4      Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
12.5      Correction of Loan Documents.  Lender may correct patent errors and
fill in any blanks in this Agreement and the other Loan Documents consistent
with the agreement of the parties.
 
12.6      Amendments in Writing; Integration.  All amendments to this Agreement
must be in writing and signed by both Lender and Borrowers.  This Agreement and
the Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.
 
12.7      Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.
 
12.8      Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied.  The obligation of Borrowers in Section 12.2 to
indemnify Lender shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.
 
12.9      Confidentiality.  In handling any confidential information, Lender
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Lender’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers (other
than a competitor of any Borrower, known to be such by Lender; provided that an
Event of Default has not then occurred and is not then continuing) of any
interest in the Credit Extensions (provided, however, Lender shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Lender’s regulators or as otherwise
required in connection with Lender’s examination or audit; (e) as Lender
considers appropriate in exercising remedies under the Loan Documents; and (f)
to third-party service providers of Lender so long as such service providers
have executed a confidentiality agreement with Lender with terms no less
restrictive than those contained herein.  Confidential information does not
include information that either: (i) is in the public domain or in Lender’s
possession when disclosed to Lender, or becomes part of the public domain after
disclosure to Lender; or (ii) is disclosed to Lender by a third party, if Lender
does not know that the third party is prohibited from disclosing the
information.
 
Lender may use confidential information for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis, so long as Lender does not disclose a Borrower’s identity or
the identity of any person associated with Borrowers unless otherwise expressly
permitted by this Agreement.  The provisions of the immediately preceding
sentence shall survive the termination of this Agreement.
 
12.10    Attorneys’ Fees, Costs and Expenses.  In any action or proceeding
between a Borrower and Lender arising out of or relating to the Loan Documents,
the prevailing party shall be entitled to recover its reasonable attorneys’ fees
and other costs and expenses incurred, in addition to any other relief to which
it may be entitled.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
12.11    Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.
 
12.12    Captions.  The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.
 
12.13    Construction of Agreement.  The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement.  In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.
 
12.14    Relationship.  The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.
 
12.15    Third Parties.  Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
 
13          DEFINITIONS
 
13.1      Definitions.  As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are
negative.  As used in this Agreement, the following capitalized terms have the
following meaning:
 
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to a Borrower.
 
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
 
“Agreement” is defined in the preamble hereof.
 
“Borrower” is defined in the preamble hereof.
 
“Borrower’s Books” are all of each Borrower’s books and records including
ledgers, federal and state tax returns, records regarding such Borrower’s assets
or liabilities, the Collateral, business operations or financial condition, and
all computer programs or storage or any equipment containing such information.
 
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to
Lender approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Lender may conclusively rely on such certificate unless and until
such Person shall have delivered to Lender a further certificate canceling or
amending such prior certificate.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
“Business Day” is any day that is not a Saturday, Sunday or a day on which
Lender is closed.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Lender’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
 
“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of a Borrower, is or becomes a beneficial owner
(within the meaning Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of a Borrower, representing forty-nine percent (49%)
or more of the combined voting power of such Borrower’s then outstanding
securities; or (b) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the Board of
Directors of a Borrower (together with any new directors whose election by the
Board of Directors of such Borrower was approved by a vote of not less than
two-thirds of the directors then still in office who either were directors at
the beginning of such period  or whose election or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors then in office.
 
“Closing Date” is defined in the preamble of this Agreement.
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Lender’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of California,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes on the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.
 
“Collateral” is any and all properties, rights and assets of each Borrower
described on Exhibit A.
 
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
 
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another Person such as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
“Control Agreement” is any control agreement entered into among the depository
institution at which a Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which a Borrower maintains a
Securities Account or a Commodity Account, the relevant Borrower, and Lender
pursuant to which Lender obtains control (within the meaning of the Code) over
such Deposit Account, Securities Account, or Commodity Account.
 
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
 
“Credit Extension” is any Growth Capital Advance, or any other extension of
credit by Lender for a Borrower’s benefit.
 
“Default Rate” is defined in Section 2.2(b).
 
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Designated Deposit Account” is Parent’s deposit account, account number
1095300525, maintained with Bank of America or such other account designated in
writing by Parent to Lender.
 
“Disbursement Letter” is that certain form attached hereto as Exhibit D.
 
“Dollars,” “dollars” and “$” each mean lawful money of the United States.
 
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Event of Default” is defined in Section 8.
 
“Final Payment” means a fee (in addition to and not a substitution for any other
payment due hereunder) in the amount of Ninety Five Thousand Dollars ($95,000).
 
“Funding Date” is the date on which any Growth Capital Advance is made to or on
account of Borrowers.
 
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
 
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“Growth Capital Advance” is defined in Section 2.1.1(a).
 
“Growth Capital Amortization Date” means July 1, 2011.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.
 
“Indemnified Person” is defined in Section 12.2.
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Intellectual Property” means all of each Borrower’s right, title, and interest
in and to the following:
 
(a)          its Copyrights, Trademarks and Patents;
 
(b)          any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;
 
(c)          any and all source code;
 
(d)          any and all design rights which may be available to such Borrower;
 
(e)          any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
 
(f)          all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
 
“Interest Only Period” means the period of time commencing on the Funding Date
through the day before the Growth Capital Amortization Date.
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of a Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
“Key Person” is any of WGI’s Chief Executive Officer or Chief Financial Officer,
who are, as of the Closing Date, Alnoor Shivji and Donald D. Huffman,
respectively, or any of Parent’s Chief Executive Officer or Chief Financial
Officer, who are, as of the Closing Date, Alnoor Shivji and Donald D. Huffman,
respectively.
 
“Lender” is defined in the preamble hereof.
 
“Lender Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to a Borrower.
 
“LIBOR Rate” means, an interest rate per annum (rounded upward, if necessary, to
the nearest 1/10,000th of one percent (0.0001%)) equal to LIBOR on the Funding
Date.
 
“LIBOR Margin” is twelve and seventy one one hundredths percent (12.71%).
 
“LIBOR” means the rate of interest per annum determined by Lender to be the per
annum rate of interest at which deposits in United States Dollars are offered to
Lender in the London interbank market (rounded upward, if necessary, to the
nearest 1/10,000th of one percent (0.0001%)) in which Lender customarily
participates at 11:00 a.m. (local time in such interbank market) for a 3-month
period and published in The Wall Street Journal two (2) Business Days prior to
the making of the Growth Capital Advance and in an amount approximately equal to
the amount of the Growth Capital Advance.
 
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the Promissory Note, the Warrant, the Disbursement Letter, the WaferGen Malaysia
Share Pledge Documents, the Post-Closing Letter, each Control Agreement, any
other note, or notes or guaranties executed by a Borrower or any Subsidiary, and
any other present or future agreement between a Borrower and/or any Subsidiary
for the benefit of Lender in connection with this Agreement, all as amended,
restated, or otherwise modified.
 
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Lender’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of a Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.
 
“Maturity Date” is December 1, 2013, or such earlier date as the Growth Capital
Advance or any portion of the Obligations is accelerated, whether by prepayment
or otherwise.
 
“Obligations” are Borrowers’ obligation to pay when due any debts, principal,
interest, Lender Expenses and other amounts a Borrower owes Lender now or later,
whether under this Agreement, the Loan Documents (other than the Warrant), or
otherwise, including, without limitation, the Final Payment, the Prepayment Fee,
all obligations relating to letters of credit (including reimbursement
obligations for drawn and undrawn letters of credit), cash management services,
and foreign exchange contracts, if any, and including interest accruing after
Insolvency Proceedings begin and debts, liabilities, or obligations of a
Borrower assigned to Lender, and the performance of each Borrower’s duties under
the Loan Documents.
 
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than thirty (30) days prior to the Closing Date, and,
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto; provided that, for purposes of this
Agreement, “Operating Documents” with respect to WaferGen Malaysia shall include
WaferGen Malaysia’s organizational and/or constitutional documents, and such
other documents or instruments as Lender may reasonably request with respect to
the WaferGen Malaysia Share Pledge Documents.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
“Parent” is defined in the preamble hereof.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Perfection Certificate” is defined in Section 5.1.
 
“Permitted Distributions” means:
 
(a)          purchases of capital stock from former employees, consultants and
directors pursuant to repurchase agreements or other similar agreements in an
aggregate amount not to exceed One Hundred Thousand Dollars ($100,000) in any
fiscal year, provided that at the time of such purchase no Event of Default has
occurred and is continuing;
 
(b)          distributions or dividends consisting solely of a Borrower's
capital stock;
 
(c)          purchases for value of any rights distributed in connection with
any stockholder rights plan;
 
(d)          purchases of capital stock or options to acquire such capital stock
with the proceeds received from a substantially concurrent issuance of capital
stock or convertible securities;
 
(e)          purchases of capital stock pledged as collateral for loans to
employees; and
 
(f)          purchases of capital stock in connection with the exercise of stock
options or stock appreciation rights by way of cashless exercise or in
connection with the satisfaction of withholding tax obligations.
 
“Permitted Indebtedness” is:
 
(g)          Each Borrower’s Indebtedness to Lender under this Agreement and any
other Loan Document or other Indebtedness to Lender;
 
(h)         any Indebtedness existing on the Closing Date and shown on the
Perfection Certificate;
 
(i)           Subordinated Debt;
 
(j)           unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;
 
(k)          capitalized leases and purchase money Indebtedness not to exceed
Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate in any fiscal
year secured by Permitted Liens; and
 
(l)           refinanced Permitted Indebtedness, provided that the amount of
such Indebtedness is not increased except by an amount equal to a reasonable
premium or other reasonable amount paid in connection with such refinancing and
by an amount equal to any existing, but unutilized, commitment thereunder.
 
“Permitted Investments” are:
 
(m)         Investments shown on the Perfection Certificate and existing on the
Closing Date;
 
(n)          Investments permitted by Parent’s investment policy, as amended
from time to time, provided that such investment policy (and any amendment
thereto) has been approved by Lender;
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
(o)          Investments (i) by Borrowers in Subsidiaries not to exceed One
Hundred Thousand Dollars ($100,000) in the aggregate in any fiscal year; and
(ii) by Subsidiaries (x) in other Subsidiaries not to exceed One Hundred
Thousand Dollars ($100,000) in the aggregate in any fiscal year, or (y) in a
Borrower.  Notwithstanding the foregoing, commencing only from and after
September 1, 2011, Borrowers may make Investments in (x) WaferGen Malaysia not
to exceed One Million Two Hundred Thousand Dollars ($1,200,000) in the aggregate
in any fiscal year and (y) WaferGen Luxemburg not to exceed Two Million Dollars
($2,000,000) in the aggregate through the period ending on January 1, 2013; and
not to exceed Five Hundred Thousand Dollars ($500,000) in the aggregate in any
other fiscal year thereafter; provided the limitations of this subsection (c)
shall not apply with respect to Investments by Borrowers in WaferGen Malaysia
and WaferGen Luxemburg at any time during which Borrowers maintain at least Five
Million Dollars ($5,000,000) in a Deposit Account over which a Control Agreement
exists in favor of Lender;
 
(p)          Investments consisting of Collateral Accounts in the name of a
Borrower or any Subsidiary so long as Lender has a first priority, perfected
security interest in such Collateral Accounts;
 
(q)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business;
 
(r)           Investments permitted in connection with Transfers permitted under
Section 7.1;
 
(s)          Investments permitted by Section 7.3; and
 
(t)           joint ventures or strategic alliances in the ordinary course of
Parent’s business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash investments by a Borrower do not exceed One Hundred Thousand Dollars
($100,000) in the aggregate in any fiscal year.
 
Notwithstanding the foregoing, Permitted Investments shall not include, and
Borrowers and each Subsidiary are prohibited from purchasing, purchasing
participations in, entering into any type of swap or other equivalent derivative
transaction, or otherwise holding or engaging in any ownership interest in any
type of debt instrument, including, without limitation, any corporate or
municipal bonds with a long-term nominal maturity for which the interest rate is
reset through a dutch auction and more commonly referred to as an “auction rate
security;” provided that, the Borrowers and any Subsidiary may be permitted to
enter into foreign exchange or currency swap agreements in the ordinary course
of its business, provided that the aggregate exposure thereunder shall not
exceed One Hundred Thousand Dollars ($100,000) at any time during any fiscal
year.
 
“Permitted Liens” are:
 
(u)          (i) Liens securing Permitted Indebtedness described under clause
(b) of the definition of “Permitted Indebtedness” or (ii) Liens arising under
this Agreement or other Loan Documents;
 
(v)          Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrowers maintain adequate reserves on their Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
 
(w)         Liens (including with respect to capital leases) securing Permitted
Indebtedness described under clause (e) of the definition of “Permitted
Indebtedness” (i) on property (including accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto, and the proceeds
thereof) acquired or held by a Borrower or its Subsidiaries incurred for
financing such property (including accessions, additions, parts, replacements,
fixtures, improvements and attachments thereto, and the proceeds thereof) other
than Accounts, Inventory, and Equipment financed by the proceeds of a Credit
Extension, or (ii) existing on property (and accessions, additions, parts,
replacements, fixtures, improvements and attachments thereto, and the proceeds
thereof) when acquired other than Accounts, Inventory, and Equipment financed by
the proceeds of a Credit Extension, if the Lien is confined to such property
(including accessions, additions, parts, replacements, fixtures, improvements
and attachments thereto, and the proceeds thereof);
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
(x)          Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness it secures may not
increase;
 
(y)          leases or subleases of real property granted in the ordinary course
of a Borrower’s business, and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of such Borrower’s business, if the leases, subleases,
licenses and sublicenses do not prohibit granting Lender a security interest
therein;
 
(z)          non-exclusive licenses of Intellectual Property granted to third
parties in the ordinary course of business, and licenses of Intellectual
Property that could not result in a legal transfer of title of the licensed
property that may be exclusive in respects other than territory and that may be
exclusive as to territory only as to discreet geographical areas outside of the
United States;
 
(aa)        Liens in favor of other financial institutions arising in connection
with a Borrower’s deposit or securities accounts held at such institutions;
 
(bb)       Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed One Hundred Thousand Dollars ($100,000) and which are not delinquent
or remain payable without penalty or which are being contested in good faith and
by appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;
 
(cc)        pledges of cash collateral or other Liens in connection with credit
card reserves and deposits, not to exceed One Hundred Thousand Dollars
($100,000) in the aggregate at any time; and
 
(dd)       Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA).
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Post-Closing Letter” is that certain Post-Closing Letter dated as of December
7, 2010 by and among Borrowers and Lender.
 
“Prepayment Fee” is an additional fee payable to the Lender in the amount equal
to (x) three percent (3.00%) of the principal amount of any portion of the
Growth Capital Advance prepaid if such prepayment occurs on or before the first
anniversary of the Closing Date; (y) two percent (2.00%) of the principal amount
of any portion of the Growth Capital Advance prepaid if such prepayment occurs
after the first anniversary of the Closing Date and on or before the second
anniversary of the Closing Date; and (y) one percent (1.00%) of the principal
amount of any portion of the Growth Capital Advance prepaid thereafter.
 
“Promissory Note” means a Promissory Note in substantially the form attached
hereto as Exhibit C.
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of a Borrower.
 
“Restricted License” is any material license or other agreement with respect to
which a Borrower is the licensee (a) that prohibits or otherwise restricts such
Borrower from granting a security interest in such Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with the Lender’s right to sell any Collateral.
 
“SEC” is the Securities Exchange Commission or any successor or replacement
Governmental Authority.
 
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
 
“Shares” means with respect to any Borrower or any Subsidiary (i) sixty-five
percent (65%) of the issued and outstanding capital stock, membership units or
other securities owned or held of record by it in any Subsidiary which (a) is
not an entity organized under the laws of the United States or any territory
thereof and (b) does not at any time have cash and/or book value assets in
excess of Fifty Thousand Dollars ($50,000), and (ii) one hundred percent (100%)
of the issued and outstanding capital stock, membership units or other
securities owned or held of record by any Borrower in any Subsidiary of such
Borrower which (a) is an entity organized under the laws of the United States or
any territory thereof or (b) is not an entity organized under the laws of the
United States or any territory thereof and at any time has cash and/or book
value assets in excess of Fifty Thousand Dollars ($50,000).  Notwithstanding the
forgoing, the term “Shares” in respect of WaferGen Malaysia and WaferGen
Luxemburg shall mean sixty-five percent (65%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by
Parent in WaferGen Malaysia or WaferGen Luxemburg, respectively.
 
“Subordinated Debt” is (a) Indebtedness incurred by a Borrower subordinated to
Borrowers’ Indebtedness owed to Lender and which is reflected in a written
agreement in a manner and form reasonably acceptable to Lender and approved by
Lender in writing, and (b) to the extent the terms of subordination do not
change adversely to Lender, refinancings, refundings, renewals, amendments or
extensions of any of the foregoing.
 
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Parent.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of a Borrower connected
with and symbolized by such trademarks.
 
“Transfer” is defined in Section 7.1.
 
“WaferGen Luxemburg” means a wholly owned Subsidiary of any Borrower, formed and
operating under the laws of the Grand Duchy of Luxemburg.
 
“WaferGen Malaysia” means, collectively, WGMB and WGRD.
 
“WaferGen Malaysia Share Pledge Documents” means the share pledge agreement and
any related documents, instruments or agreements required to effect the pledge
of the Shares of WaferGen Malaysia.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
“Warrant” means the Warrant to Purchase Stock issued by Parent to Lender as of
the Closing Date.
 
“WGMB” means WaferGen Malaysia (Snd. Bhd.), a Subsidiary of Parent, one hundred
percent (100%) of the ordinary shares of which are owned by Parent.
 
“WGRD” means WaferGen R&D Malaysia (Snd. Bhd.), a wholly owned Subsidiary of
Parent.
 
[Balance of Page Intentionally Left Blank]
 
 
- 27 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Closing Date.
 
BORROWERS:
     
WAFERGEN, INC.
     
By
  
       
Name:
  
       
Title:
  
     
WAFERGEN BIO-SYSTEMS, INC.
     
By
  
       
Name:
  
       
Title:
  
     
LENDER:
     
OXFORD FINANCE CORPORATION
     
By
  
       
Name:
  
       
Title:
  
 

 
[Signature Page to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT A – COLLATERAL DESCRIPTION
 
The Collateral consists of all of Borrowers’ right, title and interest in and to
the following personal property:
 
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and
 
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
 
Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: (i) more than sixty-five
percent (65%) of the issued and outstanding capital stock, membership units or
other securities owned or held of record by any Borrower in WaferGen Malaysia,
WaferGen Luxemburg or any other Subsidiary of a Borrower or Subsidiary which (a)
is not an entity organized under the laws of the United States or any territory
thereof and (b) does not at any time have cash and/or book value assets in
excess of Fifty Thousand Dollars ($50,000); (ii) property (including any
attachments, accessions or replacements) that is subject to a Lien that is
permitted pursuant to clause (a) or clause (c) of the definition of Permitted
Liens, if the grant of a security interest with respect to such property
pursuant to this Agreement would be prohibited by the agreement creating such
Permitted Lien or would otherwise constitute a default thereunder, provided that
such property will be deemed “Collateral” hereunder upon the termination and
release of such Permitted Lien; and (iii) any copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished; any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same; trademarks, trade names, service marks, mask works, rights of use of any
name or domain names and, to the extent permitted under applicable law, any
applications therefor, whether registered or not; and the goodwill of the
business of Borrower connected with and symbolized thereby, know-how, operating
manuals, trade secret rights, clinical and non-clinical data, rights to
unpatented inventions; and any claims for damage by way of any past, present, or
future infringement of any of the foregoing (collectively, the “Intellectual
Property”); provided, however, the Collateral shall include all Accounts,
license and royalty fees and other revenues, proceeds, or income arising out of
or relating to any of the foregoing.
 
Pursuant to the terms of a certain negative pledge arrangement with Lender,
Borrower has agreed not to encumber any of its Intellectual Property.
 
 
1

--------------------------------------------------------------------------------

 

EXHIBIT B
 
 

--------------------------------------------------------------------------------

 


COMPLIANCE CERTIFICATE
 
TO:
OXFORD FINANCE CORPORATION
Date:  ___________________
FROM:
WAFERGEN, INC.
 

 
The undersigned authorized officer of WAFERGEN, INC., for itself and on behalf
of WAFERGEN BIO-SYSTEMS, INC. (collectively, “Borrower”) hereby certifies that
in accordance with the terms and conditions of the Loan and Security Agreement
between Borrower and Lender (the “Agreement”),
 
(i) Borrower and its Subsidiaries are in complete compliance for the period
ending                        with all required covenants except as noted below
and
 
(ii) All representations and warranties of Borrower and its Subsidiaries stated
in the Agreement are true and correct as of the date hereof. Attached are the
required documents, if any, supporting our certification(s). The Officer further
certifies that these are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes.
 
Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.
 

   
Reporting Covenant
 
Requirement
 
Complies
1)
 
Financial statements with Compliance Certificate
 
Quarterly within 45 days
 
Yes
No
N/A
2)
 
Annual (CPA Audited) financial statements with Compliance Certificate
 
Within 90 days after Fiscal Year End
 
Yes
No
N/A
3)
 
Annual Financial Projections/Budget
 
Annually within 45 days of FYE and when revised
 
Yes
No
N/A
4)
 
10-K and 10-Q Filings
 
Within 5 days after filing with SEC
 
Yes
No
N/A
5)
 
Account Statements (Bank, investment, etc.)
 
Monthly (and/or upon receipt) within 10 days
 
Yes
No
N/A
6)
 
Total amount of Borrower’s cash and cash equivalents
 
                        $________________
       
7)
 
Total amount of Borrower’s cash and cash equivalents maintained with Bank of
America as specified in Agreement.
 
                        $________________
 
Yes
No
N/A

 
Deposit and Securities Accounts   (Please list all accounts; attach separate
sheet if additional space needed)
 

   
Bank
 
Account Number
 
New
Account?
 
Acct Control
Agmt
in place?
1)
         
Yes
No
 
Yes
No
2)
         
Yes
No
 
Yes
No
3)
         
Yes
No
 
Yes
No
4)
         
Yes
No
 
Yes
No
5)
         
Yes
No
 
Yes
No

 

--------------------------------------------------------------------------------


 
Other Matters
Have there been any changes in management?
Yes
No
Have there been any transfers/sales/disposals/retirement of Collateral or IP?
Yes
No
Have there been any new or pending claims or causes of action against Borrower
in excess of $100,000?
Yes
No

 
 

--------------------------------------------------------------------------------

 
 
Exceptions
Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.”  Attach separate sheet if additional
space needed.)
 
  
 
  
 
  
 
  
   

 
  
 
  
 
LENDER’S USE ONLY
SIGNATURE
 
DATE
           
Received by:            ________________ Verified
       
by:       _____________________
         
  
     
Date:________________  Date: ________________
TITLE
               
Compliance Status  Yes                   No
         



 

--------------------------------------------------------------------------------

 
 
EXHIBIT C

 

--------------------------------------------------------------------------------

 
 

SECURED PROMISSORY NOTE
 
$2,000,000
Dated: December 7, 2010

 
FOR VALUE RECEIVED, the undersigned, WAFERGEN, INC., a Delaware corporation and
WAFERGEN BIO-SYSTEMS, INC., a Nevada corporation (collectively, “Borrower”),
HEREBY PROMISES TO PAY to the order of OXFORD FINANCE CORPORATION (“Lender”) the
principal amount of Two Million Dollars ($2,000,000) or such lesser amount as
shall equal the outstanding principal balance of the Growth Capital Advance made
to Borrower by Lender pursuant to the Loan Agreement (defined below), and to pay
all other amounts due with respect to the Growth Capital Advance on the dates
and in the amounts set forth in the Loan Agreement.  Capitalized terms, unless
defined in this Secured Promissory Note (this “Note”), shall have the meaning
given such capitalized term in the Loan Agreement.
 
Interest on the principal amount of this Note from the date of this Note shall
accrue at a fixed rate equal to the greater of (i) thirteen percent (13.00%) or
(ii) the LIBOR Rate, as of the Funding Date, plus the LIBOR Margin, per annum
based on a three hundred sixty (360) day year of twelve (12) thirty (30) day
months or, if applicable, the Default Rate.  Commencing on July 1, 2011, and
continuing on the first day of each successive calendar month thereafter,
Borrower shall make to Lender thirty (30) equal payments of principal and
accrued interest on the then outstanding principal amount. Any and all remaining
principal and interest shall be due and payable on the Maturity Date.  In
addition to the foregoing payments, on the Maturity Date (or upon earlier
repayment, whether as a result of acceleration or otherwise) the Final Payment
and the Prepayment Fee, as applicable (each as defined in and subject to the
terms and conditions of the Loan Agreement) shall be due and payable by Borrower
to Lender.
 
Principal, interest and all other amounts due with respect to the Growth Capital
Advance, are payable in lawful money of the United States of America to Lender
as set forth in the Loan Agreement. The principal amount of this Note and the
interest rate applicable thereto, and all payments made with respect thereto,
shall be recorded by Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Note.
 
This Note is the Note referred to in, and is entitled to the benefits of, the
Loan and Security Agreement, dated as of December 7, 2010, to which Borrower and
Lender are parties (as amended from time to time, the “Loan Agreement”).  The
Loan Agreement, among other things, (a) provides for the making of this secured
Growth Capital Advance to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.
 
This Note may not be prepaid except as provided in the Loan Agreement. This Note
and the obligation of Borrower to repay the unpaid principal amount of the
Growth Capital Advance, interest on the Growth Capital Advance and all other
amounts due Lender under the Loan Agreement is secured under the Loan Agreement.
 
Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.
 
Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due. This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of California.
 
[Balance of Page Intentionally Left Blank]
 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Note to be executed as
of the Closing Date.
 

 
WAFERGEN, INC.
     
By:
  
       
Name:
  
       
Title
  
     
WAFERGEN BIO-SYSTEMS, INC.
     
By:
  
       
Name:
  
       
Title
  

 
[Signature Page to Secured Promissory Note]

 

--------------------------------------------------------------------------------

 
 
LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL
 
Date
 
Principal
Amount
   
Interest Rate
   
Scheduled
Payment Amount
   
Notation By
                                                                               
                       

 
 

--------------------------------------------------------------------------------

 